      Case 6:19-cv-02450-PGB-DCI Document 17 Filed 03/18/20 Page 1 of 2 PageID 64



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                     CASE No.: 6:19-cv-02450-PGB-DCI
TAVIA WAGNER,

         Plaintiff,
vs.

FRATELLI’S PIZZERIA &
ITALIAN RESTAURANT INC.

      Defendants.
________________________________/

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff TAVIA WAGNER, and Defendant FRATELLI’S PIZZERIA & ITALIAN

RESTAURANT, INC., by and through their respective undersigned counsel, hereby file this Joint

Stipulation of Dismissal, with prejudice, of this action, against Defendant, FRATELLI’S PIZZERIA &

ITALIAN RESTAURANT, INC.

Respectfully submitted this 18th day of March 2020


      By: /s/Joe M. Quick, Esq.                          By: /s/Heather M. Meglino
         Joe M. Quick, Esq.                                  Heather M. Meglino
         Florida Bar No.: 0883794                            Florida Bar No.:91857
         Law Offices of Joe M. Quick, P.A.                   Spire Law, LLC
         Counsel for Plaintiff                               Counsel for Defendant
         1224 S. Peninsula Drive #619                        12249 Science Drive Suite 155
         Daytona Beach, Florida 32118                        Orlando, Florida 32826
         Tel: (386) 212-3591                                 Tel: (407) 494-0135
         E-mail: JMQuickesq@gmail.com                         Email: heather@spirelawfirm.com




                                                     1
    Case 6:19-cv-02450-PGB-DCI Document 17 Filed 03/18/20 Page 2 of 2 PageID 65



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of March 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is being
served on all counsel of record, corporation, or pro se parties via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronically Notices of Filing.



                                                 By: /s/Joe M. Quick, Esq.
                                                 Joe M. Quick, Esq.
                                                 Florida Bar No.: 0883794
                                                 Attorney for Plaintiff
                                                 Law Offices of Joe M. Quick, P.A.
                                                 1224 S. Peninsula Drive #619
                                                 Daytona Beach, Florida 32118
                                                 Tel: (386) 212-3591
                                                 E-mail: JMQuickesq@gmail.com




                                                    2
